            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAUREN ANTIDORMI MORAN,
    Plaintiff,                                NO. 3:18-CV-2085

           v.                                 (JUDGE CAPUTO)
UNITED SERVICES AUTOMOBILE
ASSOCIATION (USAA),
    Defendant.
                                   ORDER
   NOW, this 14th day of February, 2019, IT IS HEREBY ORDERED that:
   (1)    Defendant’s Motion to Dismiss Count II of the Amended Complaint (Doc.
          12) is GRANTED.
   (2)    Plaintiff’s bad faith claim in Count II of the Amended Complaint is
          DISMISSED with prejudice.
   (3)    Defendant shall file its Answer to the Amended Complaint within twenty-
          one (21) days from the date of entry of this Order.



                                              /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
